   Case 2:19-cv-00166-MHT-SMD Document 37 Filed 06/23/20 Page 1 of 7



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


ROBERT PHIFER, JR.,        )
                           )
     Plaintiff,            )
                           )                CIVIL ACTION NO.
     v.                    )                  2:19cv166-MHT
                           )                       (WO)
HYUNDAI POWER TRANSFORMERS )
USA, et al.,               )
                           )
     Defendants.           )

                        OPINION AND ORDER

    Plaintiff Robert Phifer, Jr. brought this lawsuit

against defendant Luther Scull, an employee of Hyundai

Power Transformers (HPT), asserting violations of the

Family and Medical Leave Act of 1993 (FMLA), 29 U.S.C.

§§ 2601-54.*    See Amended Complaint (doc. no. 18).                   The

case is currently before the court on Scull’s motion to



     *  The court previously addressed the allegations
in the lawsuit against defendant HPT as well as three
other HPT employees, defendants Ted Arkuszeski, Clayton
Payne, and Tony Wojchiehowski.   See Phifer v. Hyundai
Power Transformers USA, No. 2:19-cv-166, 2020 WL
3106519, at *1 (M.D. Ala. June 11, 2020) (Thompson,
J.).
     Case 2:19-cv-00166-MHT-SMD Document 37 Filed 06/23/20 Page 2 of 7



dismiss the complaint for two reasons: (1) insufficient

service of process; and (2) failure to state a claim,

under the theory that Scull does not meet the FMLA’s

definition of “employer.”                     See Mot. to Dismiss (doc.

no. 25).       Although the court agrees that Scull was not

properly      served,       it    will    exercise       its    discretion        to

permit Phifer additional time to perfect service.                              As a

result, the court will not address the scope of the

FMLA at this time.

       Federal    Rule       of    Civil       Procedure       4   sets        forth

methods by which a person may be served.                           See Fed. R.

Civ. P. 4.       In general, the rule authorizes service by

“(A) delivering         a    copy       of    the    summons       and    of     the

complaint to the individual personally; (B) leaving a

copy    of    each   at     the    individual's          dwelling        or    usual

place    of    abode        with       someone      of   suitable        age     and

discretion who resides there; or (C) delivering a copy

of each to an agent authorized by appointment or by law

to   receive     service          of    process.”         Id.      at    4(e)(2).

Although the rule also authorizes service by any method

                                          2
    Case 2:19-cv-00166-MHT-SMD Document 37 Filed 06/23/20 Page 3 of 7



permitted under state law, the Alabama Rules of Civil

Procedure do not provide for any additional methods of

service.       See Ala. R. Civ. P. 4(c)(1).

       Both sides agree that Phifer attempted to serve

Scull by certified mail at HPT’s address.                           See Pl.’s

Br. In Opp. (doc. no. 28) at 1 (“Defendant is correct

that    the    Complaint      was    served     at    the   Hyundai       Power

Transformer          USA   address.”).         The    return   of     service

shows that it was signed for by an individual other

than Scull.          See Return of Service (doc. no. 21).                 As a

result,       such    service   would     be    proper      only    if    Scull

authorized       the       third-party      individual         to     receive

service on his behalf.

       Phifer argues that service was proper because of

disclosures made by Scull’s employer HPT and Scull’s

attorneys in another case pending before this court:

Gipson    v.    Hyundai      Power   Transformers,          USA,    Inc.,    et

al., Case No. 2:17-cv-00498-MHT-SMD, later consolidated

with Case No. 2:19-cv-00224-MHT-SMD.                   But Scull was not

a   defendant         in    Gipson    and      thus    could        not   have

                                      3
     Case 2:19-cv-00166-MHT-SMD Document 37 Filed 06/23/20 Page 4 of 7



authorized any third-party service.

     Phifer       also     argues    that,     regardless,        Scull’s

participation in the suit amounts to waiver.                     But this

argument is no more availing.                While “[o[bjections to

service of process[,] ... like any other objection to

jurisdiction      over     the    person,    can   be   waived    by     the

party over whom jurisdiction is sought” if the party

“makes a pre-answer motion under Rule 12 and fails to

include such objections in that motion,” that is not

the case here.        Pardazi v. Cullman Med. Ctr., 896 F.2d

1313,     1317     (11th     Cir.    1990)     (internal      citations

omitted).        Here, Scull has explicitly objected to the

method service in his Rule 12 motion.                The fact that he

has also moved to dismiss the complaint for failure to

state a claim does not change the analysis.                  See, e.g.,

Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir.

2007) (“A defendant's actual notice is not sufficient

to   cure    defectively         executed    service.”);     Melton       v.

Wiley, 262 F. App’x 921, 922 (2008) (service of process

to a captain of a defendant sheriff was improper, even

                                     4
   Case 2:19-cv-00166-MHT-SMD Document 37 Filed 06/23/20 Page 5 of 7



when it was undisputed that the sheriff “received the

complaint from his captain, filed timely his answer[,]

and participated actively in the litigation”).

    Despite     the     improper      service,      the     court      is

cognizant of the fact that Scull made this motion to

dismiss less than one month after Phifer added him as a

party in an amended complaint.            Had the court acted on

this motion at the time it was filed, it would have

denied   the   motion     without      prejudice     as     premature.

However, Phifer did not raise this argument and the

time limit for service has long since expired.

    Federal Rule of Civil Procedure 4 makes clear that,

“If a defendant is not served within 90 days after the

complaint is filed, the court--on motion or on its own

after notice to the plaintiff--must dismiss the action

without prejudice against that defendant or order that

service be made within a specified time.”                 Fed. R. Civ.

P. 4(m).    While the federal rule states that, “if the

plaintiff shows good cause for the failure, the court

must extend the time for service for an appropriate

                                  5
   Case 2:19-cv-00166-MHT-SMD Document 37 Filed 06/23/20 Page 6 of 7



period,” Fed. R. Civ. P. 4(m), Phifer has maintained

that the service of Scull was proper, not that good

cause was shown to merit an extension.               Nonetheless, an

extension of time may be permitted without a showing of

good cause.     See Horenkamp v. Van Winkle And Co., 402

F.3d 1129, 1132 (11th Cir. 2005) (“[T]oday we join our

sister      circuits       and      hold      that       Rule      4(m)

grants discretion to        the    district      court    to    extend

the time for service of process even in the absence of

a showing of good cause.”).           Although Phifer could have

perfected service while this motion was pending, the

court will exercise its discretion to permit a limited

extension of time for service because Scull’s motion

should have initially been denied as premature.

                                  ***

    Accordingly, it is ORDERED as follows:

  (1) The motion to dismiss by defendant Luther Scull

         (doc. no. 25) is denied without prejudice with

         leave to renew after 35 days.



                                  6
 Case 2:19-cv-00166-MHT-SMD Document 37 Filed 06/23/20 Page 7 of 7



(2) Plaintiff Robert Phifer, Jr., has 28 days from

    the issuance of this order to serve defendant

    Scull properly.

  DONE, this the 23rd day of June, 2020.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE




                                7
